Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed October 09, 2020, has been entered and carefully considered.  Claim 35 is amended. Claim 21-34 are canceled. Claims 41-45 are new claims. Claims 35-45 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
Claim 35-36 and 39-45 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-2, 6-8 of U.S. Patent No. 9,532,090 B2, to Babaei. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 36, of the present application, Babaei also claims:
A method for managing an Internet Protocol (IP) flow in a multi-connection communication network, comprising:
partitioning data packets of the IP flow into first data packets and second data packets at a first node, at least partially based on capabilities of devices that are operating in the multi-connection communication network; encapsulating the first data packets into encapsulated first data packets at the first node; encapsulating the second data packets into encapsulated second data packets at the first node;

transmitting the encapsulated second data packets from the first node to the second node using a second wireless transmission protocol that is different from the first wireless transmission protocol, 
and providing an interface between a first physical layer associated with the first wireless transmission protocol and a second physical layer associated with the second wireless transmission protocol.

Claim 1 of Babaei recites additional limitations and features than that of claim 36 in the present application; that is, claim 1 of Babaei is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 36 of the present application is an obvious variation of claim 1 in Babaei with the only difference being the omission of the additional limitations recited in claim 1 of Babaei. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 36 in the present application are also recited in claim 1 of Babaei and the omission of the additionally recited limitations of claim 1 in Babaei does not change the functions of the limitations recited in claim 36 of the present application since the omitted limitations are directed to further defining about the unification sublayer and its configuration information by further specifying the  detailed steps performed at LTE PHY and Wi-fi PHY  (first and second PHY layers) as shown in claim 1 of Babaei.   
Regarding claim 36 of the present application, Babaei also claims the identical limitations as of claims 1 and 2 recites recovering the data packets of the IP flow at the second node from the  (Babaei, Claims 1 and 2).
Regarding claim 39 of the present application, Babaei also claims the identical limitations as of claim 1 recites wherein the IP flow comprises a plurality of data packets addressed to a common destination address (Babaei, Claim 1).
Regarding claim 40 of the present application, Babaei also claims the identical limitations as of claim 1 recites wherein the capabilities of devices that are operating in the multi-connection communication network include ability of a device operating in the multiconnection communication network to support multi-input multi-output (MIMO) communication (Babaei, Claim 1).
Regarding claims 41-45, of the present application, Babaei also claims the identical limitations as of claim 1 recites the mechanism of first and second phy layers, unification layer, partitioning of packets, first parameters of two layers (channel condition of two layers) and also teaches measuring the qualities based on channel condition (Claim 1 of Babaei).
Regarding claims 6-8 of Babaei, recites similar limitations as recited above in claim 35 of present application, claimed as wireless access point, system for multi-connection communication network etc.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 

Claim 35-36 and 38-45 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-4, 6-11 and 13-14 of U.S. Patent No. 10,111,136 B2, to Babaei. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 36, of the present application, Babaei also claims:
A method for managing an Internet Protocol (IP) flow in a multi-connection communication network, comprising:
partitioning data packets of the IP flow into first data packets and second data packets at a first node, at least partially based on capabilities of devices that are operating in the multi-connection communication network; encapsulating the first data packets into encapsulated first data packets at the first node; encapsulating the second data packets into encapsulated second data packets at the first node;
transmitting the encapsulated first data packets from the first node to a second node using the first wireless transmission protocol; and
transmitting the encapsulated second data packets from the first node to the second node using a second wireless transmission protocol that is different from the first wireless transmission protocol, and providing an interface between a first physical layer associated with the first wireless transmission protocol and a second physical layer associated with the second wireless transmission protocol.

Claim 1 of Babaei recites additional limitations and features than that of claim 36 in the present application; that is, claim 1 of Babaei is narrower in scope than claim 1 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 36 of the present application is an obvious variation of claim 1 in Babaei with the only difference being the omission of the additional limitations recited in claim 1 of Babaei. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 36 in the present application are also recited in claim 1 of Babaei and the omission of the 

Regarding claim 36 of the present application, Babaei also claims the identical limitations as of claims 1 and 2 recites recovering the data packets of the IP flow at the second node from the encapsulated first data packets and the encapsulated second data packets. (Babaei, Claims 3 and 4).
Regarding claim 38 of the present application, Babaei also claims the identical limitations as of claim 1 recites wherein the first wireless transmission protocol is a long term evolution (LTE) wireless transmission protocol and the second wireless transmission protocol is a Wi-Fi wireless transmission protocol (Babaei, Claims 6-7 and 13-14).
Regarding claim 39 of the present application, Babaei also claims the identical limitations as of claim 1 recites wherein the IP flow comprises a plurality of data packets addressed to a common destination address (Babaei, Claims 1 and 2).
Regarding claim 40 of the present application, Babaei also claims the identical limitations as of claim 1 recites wherein the capabilities of devices that are operating in the multi-connection communication network include ability of a device operating in the multiconnection communication network to support multi-input multi-output (MIMO) communication (Babaei, Claim 1).
Regarding claims 41-45, of the present application, Babaei also claims the identical limitations as of claim 1 recites the mechanism of first and second phy layers, unification layer, partitioning of packets, first parameters of two layers (channel condition of two layers) and also teaches measuring the qualities based on channel condition (Claim 1 of Babaei).

Regarding claims 8-10 of Babaei, recites similar limitations as recited above in claims 35-36, 38-40 of present application, claimed as wireless access point, system for multi-connection communication network etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne et al. (US 2014/0369198 A1) in view of Cherian et al. (US 2011/0090794 A1) and further in view of Yeh et al. (US 2014/0213310 A1).
Regarding claim 35, Rinne discloses Rinne discloses a method for managing an Internet Protocol (IP) flow in a multi-connection communication network, comprising (Paragraph 0097 discloses the mechanism of providing the PDCP level functionality to handle IP packet flows over the multi connection communication network such as LTE radio and a Wi-Fi radio): partitioning data packets of the IP flow into first data packets and second data packets at a first node (Paragraph 0097 discloses IP packet flow routing to two different radios such as LTE radio and a Wi-Fi radio. , at least partially based on capabilities of devices that are operating in the multi-connection communication network (Paragraph 0107 discloses the eNB 12 and  the UE 10 operate via one or more antennas (typically several when multiple input/multiple output (MIMO) operation is in use. Paragraph 0092, 0097, 0107 disclose internet protocol (IP) connectivity level splitting of the traffic flows based on network loads, behavior of network devices (UE), thereby making the offloading visible all the way to the core network gateways (PDN GW)); encapsulating the first data packets into encapsulated first data packets at the first node (Paragraph 0097 and 0123 disclose a PDCP protocol header is added to the Ethernet MAC frames of the Wi-Fi transmission. The arrival of an IP packet at the PDCP 10F-1 results in packet inspection to determine the packet flow type and destination of the packet. Depending on the offloading settings, the packet is determined to be routed to the LTE radio (transceiver 10D) or to the Wi-Fi radio (transceiver 10E) for transmission. In a case where USIM 10G based security is used the IP packet is encapsulated to the PDCP PDU including a PDCP Sequence Number. The Sequence Number indexes the security keys. The embodiments of this invention enable the same PDCP Sequence Number string for consecutive IP packets, regardless of whether they are transported via the LTE radio 10D or via the Wi-Fi radio 10E. When the Sequence Number string is the same, the security key sequence is also the same for the packet flow. This enables a fast transition of the packet flow from one radio to another, e.g., from the LTE radio 10D to the Wi-Fi radio 10E and vice versa); encapsulating the second data packets into encapsulated second data packets at the first node (Paragraph 0097 and 0123 disclose a PDCP protocol header is added to the Ethernet MAC frames of the Wi-Fi transmission. The arrival of an IP packet at the PDCP 10F-1 results in packet inspection to ; transmitting the encapsulated first data packets from the first node to a second node using the first wireless transmission protocol (Paragraph 0123, 0127 and 0169 discloses the mechanism of transmitting the encapsulating the data packets from one node to another node in the network using S1 interface is capable of operating over any L1/L2 transport protocols and IP, it is also possible that the Wi-Fi transport is multiplexed to the LTE traffic on the IP layer.  In this case LTE may apply the S1 protocol and GTP-u tunneling headers, whereas Wi-Fi may apply IP transport, both over the same, common L2 switched network, e.g. Ethernet, or xDSL or ATM); and transmitting the encapsulated second data packets from the first node to the second node using a second wireless transmission protocol that is different from the first wireless transmission protocol (Paragraph 0058, 0070-0071, 0113, 0123, 0127 and 0169 discloses the mechanism of transmitting the encapsulating the data packets from one node to another node in the network. The left-side protocol stacks in the Figures the technology may be UTRAN or E-UTRAN, for example, and for the right-side protocol stacks in the Figures the technology may be any of Wi-Fi, or a 3GPP-defined local area stack, or a UTRAN protocol stack, or a E-UTRAN protocol stack, for example).
Rinne does not disclose the following limitations. 
In an analogous art, Cherian discloses providing an interface (Fig. 4b, element 460 (common interface), paragraphs 0041, 0056 disclose a common interface for IP flow group 1 packets and IP flow group 2 packets. Depending on the protocol supported by the network to which access gateway AGW1 belongs, the address may be IPv4 or IPv6 and may be obtainable via the DHCP process.  Also, the network may follow either the PMIP or CMIP, TCP, UDP mobility protocols. 
The combination of Rinne and Cherian don’t disclose the mechanism of different physical layers. In an analogues art, Yeh discloses the mechanism of different physical layers between a first physical layer associated with the first wireless transmission protocol and a second physical layer associated with the second wireless transmission protocol (Fig. 3, paragraphs 0047-0048 disclose the instructions 624 may further be transmitted or received over a communications network 626 using a transmission medium via the network interface device 620 utilizing any one of a number of transfer protocols (e.g., frame relay, internet protocol (IP), transmission control protocol (TCP), user datagram protocol (UDP), hypertext transfer protocol (HTTP), etc.). The RLC 341 also performs segmentation and/or concatenation of PDCP PDUs to fit the size required by the MAC layer 342 and on the receive path, the RLC 341 reconstructs the PDCP PDUs. The physical layer (PHY) 343 conveys both data and control information between base stations, e.g., the integrated node 320, and the multi-mode UE 310. The PHY layer 343 also allows data to be directed to or from multiple users on a subcarrier-by-subcarrier basis for a specified number of symbol periods. Thus Fig. 3 discloses the mechanism of Multi-RAT where different packets are transmitted through recited layers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yeh to the modified system of Rinne and Cherian to provide an invention that provides multi-RAT Het-Nets, 

Regarding claim 36, Rinne discloses recovering the data packets of the IP flow at the second node from the encapsulated first data packets and the encapsulated second data packets (Fig. 4, paragraphs 0143-0148 disclose the mechanism of Wi-Fi u-Plane PDCP header removal function 34C, Wi-Fi u-Plane Deciphering function 36C, a Wi-Fi u-Plane Header decompression function 42B, and an In-sequence delivery and duplicate detection function 44 that is modified so as to receive packets with decompressed headers from both the LTE u-Plane Header decompression function 42A and the Wi-Fi u-Plane Header decompression function 42B. It is possible to recover these headers by the receiving entity's  compression context).
Regarding claim 37, Rinne discloses where recovering the data packets comprises: decapsulating the encapsulated first data packets into decapsulated first data packets (Fig. 4, paragraphs 0143-0148 disclose the mechanism of Wi-Fi u-Plane PDCP header removal function 34C, Wi-Fi u-Plane Deciphering function 36C, a Wi-Fi u-Plane Header decompression function 42B, and an In-sequence delivery and duplicate detection function 44 that is modified so as to receive packets with decompressed headers from both the LTE u-Plane Header decompression function 42A and the Wi-Fi u-Plane Header decompression function 42B. It is possible to recover these headers by the receiving entity's  compression context); decapsulating the encapsulated second data packets into decapsulated second data packets (Fig. 4, paragraphs 0143-0148 disclose the mechanism of Wi-Fi u-Plane PDCP header removal function 34C, Wi-Fi u-Plane Deciphering function 36C, a Wi-Fi u-Plane Header decompression function 42B, and an In-sequence delivery and duplicate detection function 44 that is modified so as to receive packets ; and collating the decapsulated first data packets and the decapsulated second data packets (Fig. 4, paragraphs 0143-0150 disclose the mechanism of the PDCP functionality shown in FIG. 4 provides for PDCP internal functions of receiving packets from different transport radios (e.g., from the LTE radio 10D and Wi-Fi radio 10E), and handling if needed common in-sequence delivery and duplicate detection for the transport radios. In FIG. 4 the purpose of the In sequence delivery duplicate detection function 44 can function in a conventional manner but is also enhanced to include new functionality to arrange in-sequence delivery and/or duplicate detection also between the LTE transport and the Wi-Fi transport.  This choice can be optional, whether or not the In-sequence delivery and duplicate detection 44 covers both the transport over LTE and transport over Wi-Fi).

Regarding claim 38, Rinne discloses wherein the first wireless transmission protocol is a long term evolution (LTE) wireless transmission protocol (Paragraph 0097, 0113, 0169) and the second wireless transmission protocol is a Wi-Fi wireless transmission protocol (Paragraph 0097, 0113, 0169 discloses IP packet flow routing to two different radios such as LTE radio and a Wi-Fi radio using two different protocols).

Regarding claim 39, Rinne discloses wherein the IP flow comprises a plurality of data packets addressed to a common destination address (Paragraphs 0123, 0138 and 0181). 
Regarding claim 40, Rinne discloses wherein the capabilities of devices that are operating in the multi-connection communication network include ability of a device operating in the multiconnection communication network to support multi-input multi-output (MIMO) communication (Paragraph 0107 discloses the eNB 12 and  the UE 10 operate via one or more antennas (typically several when multiple input/multiple output (MIMO) operation is in use. Paragraph 0092, 0097, 0107 disclose internet protocol (IP) connectivity level splitting of the traffic flows based on network loads, behavior of network devices (UE), thereby making the offloading visible all the way to the core network gateways (PDN GW)).
Regarding claim 41, Rinne discloses comprising communicating between the first physical layer and the second physical layer (Paragraph 0097 discloses IP packet flow routing to two different radios such as LTE radio and a Wi-Fi radio and Paragraph 0123 disclose that IP packet flow routing to two different radios such as LTE radio and a wi-fi radio. The routing functionality is able to switch packets of a packet flow to either one of the LTE or wi-fi radios).
Regarding claim 44, Rinne discloses comprising communicating between the first physical layer and the second physical layer to select (Paragraph 0097 discloses IP packet flow routing to two different radios such as LTE radio and a Wi-Fi radio and Paragraph 0123 disclose that IP packet flow routing to two different radios such as LTE radio and a wi-fi radio. The routing functionality is able to switch packets of a packet flow to either one of the LTE or wi-fi radios). Rinne and Cherian do not disclose the mechanism of following limitations.
In an analogous art, Yeh discloses select (1) first parameters for a first radio associated with the first wireless transmission protocol  (Fig. 4 discloses partitioning of data via wifi and LTE links depends on several metrics, such as, channel quality, link throughput, loading/congestion level of and (2) first parameters for a second radio associated with the second wireless transmission protocol (Fig. 4 and paragraphs 0025-0034 disclose dynamic interference on WiFi bands may be avoided by utilizing LTE bands as a fall-back mechanism. RAT re-partitioning is periodically performed. Multi-RAT user partitioning and offloading methods, described herein below, are used to optimize the overall utility across the multi-mode UEs 310 in a multi-RAT heterogeneous network 300. A regular update framework alternately schedules measurements to collect the utility metrics across RATs and then re-evaluates the best RAT assignment across multi-mode UE 310. The scheme adjusts the measurement period to trade off the need for up-to-date measurements with the overhead of collecting measurements. Thus for the users assigned to WiFi radio, accurate measurements of LTE metrics are obtained. For example, even when a user is assigned to the WiFi radio, the user still listens to LTE preamble and pilot signals to estimate the channel quality. Overall, the system is designed such that each UE has reliable measurements on both RATs and the user RAT re-partitioning is effectively at avoiding dynamic interference on both radios). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yeh to the modified system of Rinne and Cherian to provide an invention that provides multi-RAT Het-Nets, the availability of additional RATs (e.g. WiFi.RTM.) provides extra flexibility to partition the radio resources among users to mitigate the effect of interference (abstract, Yeh).
Regarding claim 44, Yeh discloses selecting the first and second parameters to optimize overall performance of the first and second radios  (Fig. 4 and paragraphs 0025-0034 disclose dynamic interference on WiFi bands may be avoided by utilizing LTE bands as a fall-back mechanism. RAT re-partitioning is periodically performed. Multi-RAT user partitioning and offloading methods, described herein below, are used to optimize the overall utility across the multi-mode UEs 310 in a multi-RAT heterogeneous network 300. A regular update framework alternately schedules measurements to collect the utility metrics across RATs and then re-evaluates the best RAT assignment across multi-mode UE 310. The scheme adjusts the measurement period to trade off the need for up-to-date measurements with the overhead of collecting measurements. Thus for the users assigned to WiFi radio, accurate measurements of LTE metrics are obtained. For example, even when a user is assigned to the WiFi radio, the user still listens to LTE preamble and pilot signals to estimate the channel quality. Overall, the system is designed such that each UE has reliable measurements on both RATs and the user RAT re-partitioning is effectively at avoiding dynamic interference on both radios). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yeh to the modified system of Rinne and Cherian to provide an invention that provides multi-RAT Het-Nets, the availability of additional RATs (e.g. WiFi.RTM.) provides extra flexibility to partition the radio resources among users to mitigate the effect of interference (abstract, Yeh).
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne et al. in view of Cherian et al. and further in view of Yeh et al. and further in view of Reznik et al. (US 2013/0021968 A1).
Regarding claim 42, Rinne discloses communicating between the first physical layer and the second physical layer (Paragraph 0097 discloses IP packet flow routing to two different radios such as LTE radio and a Wi-Fi radio and Paragraph 0123 disclose that IP packet flow routing to two different radios such as LTE radio and a wi-fi radio. The routing functionality is able to switch packets of a packet flow to either one of the LTE or wi-fi radios). 
The combination of Rinne, Cherian and Yeh don’t disclose the mechanism of unification sublayer. Reznik discloses communicating via a unification sub-layer (Fig. 5, BWA middlerware act as a unification sub layer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Reznik to the modified system of Rinne, Cherian and Yeh to provide an apparatus comprising a sender to send information to the receiver for configuring distribution of IP packets over multiple interfaces to increase the throughput of a network by managing the traffic load (abstract, Reznik).

Regarding claim 43, Reznik discloses where partitioning data packets of the IP flow into first data packets and second data packets at the first node is performed by the unification sub-layer  (Fig. 5, BWA middlerware act as a unification sub layer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Reznik to the modified system of Rinne, Cherian and Yeh to provide an apparatus comprising a sender to send information to the receiver for configuring distribution of IP packets over multiple interfaces to increase the throughput of a network by managing the traffic load (abstract, Reznik).

Response to Arguments
Applicant’s arguments with respect to claims 35-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413